Citation Nr: 1635760	
Decision Date: 09/13/16    Archive Date: 09/20/16

DOCKET NO.  09-07 253	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1.  Entitlement to a rating in excess of 30 percent for service-connected left shoulder tendonitis.   

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).  


REPRESENTATION

Appellant represented by: Shatilla Shera Cairns, Attorney


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Dan Brook, Counsel


INTRODUCTION

The Veteran served on active duty from September 1968 to June 1972 and from June 1974 to September 1992.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana. 

The Veteran testified before the undersigned at an April 2012 hearing at the RO.  A transcript has been associated with the file.

In July 2012, the case was remanded for additional development.  In a July 2015 decision, the Board awarded a 30 percent (but no higher) rating for the left shoulder tendonitis.  The Veteran appealed.  In a February 2016 order, the Court of Appeals for Veterans' Claims (Court) upheld a joint motion of the parties and remanded the case back to the Board for action consistent with the joint motion. 

The issue of entitlement to a rating in excess of 30 percent for service-connected left shoulder tendonitis is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran's service connected disabilities meet the schedular rating requirement for assignment of a TDIU and he is reasonably shown to be unable to secure or follow a substantial gainful occupation as a result of these disabilities.  

CONCLUSION OF LAW

Resolving all reasonable doubt in favor of the Veteran, the criteria for entitlement to a TDIU have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R.  §§ 3.102, 4.16 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As alluded to above, the Veteran's claim for a TDIU was remanded for further development in July 2012.  

To date, it has not been returned to the Board for further consideration.  However, as pointed out by the Veteran's attorney, a claim for a TDIU may be considered as part and parcel of the Veteran's claim for increase for left shoulder disability, which is currently before the Board.  See e.g. Rice v. Shinseki, 22 Vet. App. 447, 455 (2009).  

In this regard, in a September 2015 statement, the Veteran asserted that he had to quit his job in August 2009 (involving quality control for new automobiles) because it aggravated his orthopedic disabilities, many of which are service-connected.  In particular, he noted that climbing up and down rail cars to load the vehicles inflamed his service-connected shoulder disabilities.  He also reported that he started receiving Social Security Disability (SSA) payments in November 2011.

The Veteran is service connected for the following disabilities: left shoulder chronic tendonitis, rated 30 percent disabling; impingement syndrome right shoulder with postoperative residuals, rated 10 percent disabling; chondromalacia of the bilateral knees, rated 10 percent disabling for each knee; arthralgia, left wrist with abnormal bone growth, rated 10 percent disabling; residuals, right ankle sprain with mild degenerative joint disease, rated 10 percent disabling; limitation of extension of the left hip, rated 10 percent disabling; limitation of flexion of the right hip, rated 10 percent disabling; tinnitus, rated 10 percent disabling; and duodenal ulcer, hearing loss, left ear, and degenerative arthritis left hip, all rated non-compensable.  The combined rating for all of the Veteran's service-connected disabilities is 80 percent and the combined rating for his orthopedic disabilities (i.e. disabilities of one body system is at least 60 percent).  

Consequently, the service connected disabilities meet the threshold schedular rating requirements for assignment of a TDIU.  38 C.F.R. § 4.16a.  Additionally, on his June 2016 formal claim for a TDIU, the Veteran reported that his education was limited to 4 years of high school.  He also noted that he worked for WWL Vehicle Services for 15 years, holding many positions and that near the end of his unemployment, he was assigned to be a driver because at that point he was unable to carry or lift objects due to his shoulder disabilities.  However, while he was able to maintain his driver position for a while, he ultimately had to leave this position because getting in and out of the cars really began to aggravate his knee disabilities and sitting in a car for long periods bothers both his hips and his knees.  He reported that he attempted to obtain part-time work after leaving the WWL position but was unsuccessful.  

Considering the Veteran's overall disability picture; his work history being limited primarily to the WWL positions; his inability to continue working for WWL; his lack of success in finding subsequent part-time work; and his high school education, and resolving reasonable doubt in his favor, the Board finds that he is unable to secure and follow a substantial gainful occupation due to his service-connected disabilities.  38 C.F.R. §§  3.102, 4.16(a).  Accordingly, assignment of a TDIU is warranted.  As a result, the AOJ need not continue the development of the TDIU claim it was instructed to perform by the July 2012 remand.  

Also, now that the Veteran has been assigned a total, 100 percent disability rating, he may want to consider (with consultation with his representative) potentially withdrawing his remaining claims for increase (i.e. the claim for increase for left shoulder disability addressed in the remand below and the claim for increase for knee disability that was addressed in the July 2012 remand).



ORDER

A total disability rating based on individual unemployability due to service-connected disability (TDIU) is granted subject to the regulations governing the payment of monetary awards.
  

REMAND

In the February 2016 joint motion, the parties indicated that an August 2012 VA examination report failed to state whether the examination was performed during a flare-up and that this failure was significant because the Court has held that when pain is associated with movement, the medical examiner must be asked to express an opinion on whether pain could significantly limit functional ability during flare-ups.  The parties found that the August 2012 VA examiner should have portrayed any such functional loss during flare-ups in terms of the degree of additional range of motion loss or otherwise explained why such detail feasibly could not be determined.  Thus, the parties concluded that a remand was warranted for the Board to afford the appellant a medical examination that adequately addresses whether the appellant experienced additional functional loss during flare-ups for the relevant time periods.  Accordingly, the Board must remand the claim to the AOJ so that this medical examination can be performed.  Prior to arranging for the examination, the AOJ should obtain all records of VA treatment or evaluation for the Veteran's left shoulder disability dated since December 2012.  

Additionally, the appellant is reminded that now that he has been assigned a total, 100 percent TDIU rating, he may want to consider (with consultation with his representative) potentially withdrawing his remaining claims for increase (i.e. the instant claim for increase for left shoulder disability and the claim for increase for knee disability that was addressed in the July 2012 remand).

Accordingly, the case is REMANDED for the following action:

1.  Obtain records of VA treatment and evaluation for the Veteran's service-connected left shoulder disability dated since December 2012.

2.  Arrange for a VA examination by an appropriate physician to determine the current severity of the Veteran's service left shoulder disability.  The Veteran's claims file should be made available for review by the examiner in conjunction with the examination.  Any indicated tests, including range of motion studies with repetitive use testing, should be performed.  

To comply with the February 2016 Court order, the examiner should specifically describe the type, frequency and duration of any flare-ups of the service-connected left shoulder disability experienced by the Veteran over the course of the appeal period (I.e. from August 2006 to the present).  The examiner should then provide an opinion concerning the level(s) of additional functional loss suffered by the Veteran during flare-ups of the left shoulder disability during the appeal period. To guide the examiner in providing this opinion, he or she should specifically review a November 2006 VA examination report; a December 2007 VA treatment record; a November 2010 VA examination report; the August 2012 VA examination report; a December 2012 VA physical therapy report; and any other information in the record deemed pertinent, including any reports by the Veteran of the extent of his flare-ups of left should disability.  

The examiner's opinion should be expressed as the amount of additional limitation of motion occurring during a flare-up, including due to weakened movement, excess fatigability, incoordination and/or pain.  If the examiner opines that the amount of additional limitation of motion during flare-ups has varied over the course of the appeal period, he or she should specifically identify these varying amounts of additional limitation of motion and the corresponding time-frames when each such discrete level of additional limitation of motion has occurred.

The VA examiner should provide a rationale for all opinions rendered.  If an opinion cannot be rendered without resorting to mere speculation, the VA examiner should state this for the record and provide a specific reason for this conclusion.

3.  Review the medical examination report to ensure that it is in full compliance with the remand instructions.  If not, take appropriate corrective action.  

4.  Readjudicate the claim.  In so doing, specifically consider whether referral for extraschedular consideration is warranted in regard to the instant claim.  If the claim remains denied, issue an appropriate supplemental statement of the case and provide the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.  No action is required of the appellant until he is notified.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


